Citation Nr: 0510510	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-31 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sinusitis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from June 1954 to June 
1956, from July 1980 to November 1980, from October 1984 to 
March 1985, from March 1991 to May 1991, and from August 1991 
to September 1991.  Further, the record reflects that he had 
additional service in the Reserves, to include numerous brief 
periods of active duty for training (ACDUTRA) until 1993.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board acknowledges that the RO determined that new and 
material evidence had been received regarding the low back 
claim, but denied the underlying service connection claim on 
the merits.  Despite the determination reached by the RO, the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.

With respect to the sinusitis claim, the veteran asserted in 
a November 2003 statement that he did not have this 
condition.  However, as it does not appear he specifically 
withdrew his appeal on this claim in accord with 38 C.F.R. 
§ 20.204, the Board will address it in this decision.

For the reasons stated below, the Board finds that new and 
material evidence has been received, but that additional 
development is necessary regarding the underlying claim of 
service connection for a low back disorder.  Accordingly, 
this issue will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

As an additional matter, the Board notes that in the April 
1998 decision it referred the issue of whether new and 
material evidence had been received to reopen a claim of 
service connection for allergic rhinitis to the RO for 
appropriate action as it had not been developed below.  
However, it does not appear that this issue was specifically 
considered by the RO.  Further, the veteran asserted in his 
October 2003 VA Form 9 (Appeal to the Board) that this issue 
should have been considered by the RO.  Therefore, the Board 
once again refers this issue to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the issues adjudicated by this 
decision has been completed.

2.  Service connection was originally denied for sinusitis by 
a November 1977 rating decision, and the veteran did not 
appeal.

3.  Service connection was originally denied for a low back 
disorder by an April 1981 rating decision, and the veteran 
did not appeal.

4.  An April 1998 Board decision found, in part, that new and 
material evidence had not been received to reopen either the 
veteran's sinusitis and/or his low back claim.  Nothing 
indicates the veteran appealed either of these determinations 
to the United States Court of Appeals for Veterans Claims 
(Court).

5.  The evidence submitted to reopen the veteran's claim of 
service connection for sinusitis either does not bear 
directly and substantially upon the specific matter under 
consideration, or it is cumulative or redundant, or it is not 
by itself or in connection with evidence previously assembled 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

6.  The additional evidence submitted to reopen the veteran's 
claim of service connection for a low back disorder bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

7.  Nothing in the record supports a finding that the 
veteran's migraine headaches are due to a disease or injury 
that occurred during active service, to include ACDUTRA, nor 
an injury that occurred during inactive duty for training.


CONCLUSIONS OF LAW

1.  The April 1998 Board decision which denied reopening of 
the sinusitis and low back claims is final.  38 U.S.C.A. 
§ 7105 (West 1991 & 2002); 38 C.F.R. § 20.1100 (1997 & 2004).

2.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for 
sinusitis, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).

3.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for a low back 
disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2004).

4.  Service connection is not warranted for migraine 
headaches.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  Thus, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, as mentioned in the Introduction, the Board has 
determined that new and material evidence has been received 
regarding the low back claim, but that additional development 
is necessary regarding the underlying claim of service 
connection.  Thus, no further discussion of the VCAA appears 
warranted with respect to this issue.  

Regarding the sinusitis and migraine headache claims, the 
Board notes that prior to the July 2001 rating decision which 
is the subject of this appeal the RO sent correspondence to 
the veteran in May 2001, which specifically addressed the 
requirements for a grant of service connection, informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence 
that was relevant to the case.  Although this correspondence 
did not specifically refer to all of the issues on appeal, 
the veteran was nevertheless specifically informed that the 
provisions also applied to any claim for which he was seeking 
service connection.  Therefore, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holdings in 
Quartuccio, supra, and Pelegrini, supra.  Further, the RO 
sent similar correspondence to the veteran in October 2003 
that did refer to the issues on appeal, and included the 
requirements for new and material evidence.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the August 2003 Statement of the 
Case (SOC), as well as Supplemental Statements of the Case 
(SSOCs) promulgated in September 2003 and February 2004 which 
provided him with notice of the law and governing regulations 
regarding his case, as well as the reasons for the 
determinations made with respect to his claims.  In pertinent 
part, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim.  
However, it does not appear that the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested by the RO.  In fact, the veteran 
reported in a March 2004 statement that he had no additional 
evidence to submit in support of his claims.  With respect to 
his sinusitis claim, the Board notes that, under the law, an 
examination is not required in the context of new and 
material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see 
also 66 Fed. Reg. at 45,628.  In regard to his migraine 
headaches claim, for the reasons stated below the Board 
concludes that the preponderance of the evidence is against 
this claim.  Therefore, the Board finds that no additional 
development to include a medical examination and/or opinion 
is warranted based on the facts of this case.  Consequently, 
the Board concludes that the duty to assist has been 
satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

I.  New and Material Evidence

As mentioned above, an April 1998 Board decision determined 
that new and material evidence had not been received to 
reopen the veteran's claims of service connection for either 
sinusitis and/or a low back disorder.

The evidence of record at the time of the April 1998 rating 
decision includes the veteran's service medical records, the 
prior denials of both claims, the veteran's statements, his 
testimony at a February 1996 hearing before personnel at the 
RO, as well as post-service medical records which covered a 
period through 1998.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 5 48 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Active service includes any period of ACDUTRA during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty, or a period of inactive duty 
training during which the veteran was disabled from an injury 
incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in 
the Armed Forces performed by the Reserves for training 
purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Inactive duty training includes duty, other than full-time 
duty, prescribed for the Reserves.  38 U.S.C.A. 
§ 101(23)(A).  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g), which 
states that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  However, these changes are applicable only to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,628-45,629.  Here, the veteran's claim 
was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.

A.  Sinusitis

Background.  In his statements and hearing testimony, the 
veteran essentially contended that he developed chronic 
sinusitis in 1974 while on active duty.

Medical records dated in July 1974, during a period of 
ACDUTRA, reflect that a radiology report of the sinuses noted 
"a smoothly marginated 1 cm soft tissue density projecting 
from the lateral margin of the right maxillary antrum."  
Clinical correlation and follow-up X-rays were recommended to 
evaluate for inflammatory disease change.  X-rays the 
following month showed no change and the findings were 
determined to most likely represent a cyst.  X-rays taken in 
March 1975 also showed no change.

Records dated in August 1974 reflect that X-rays showed 
chronic sinus mucoid thickening. 

A July 1975 ear, nose, and throat consultation report noted 
no symptoms, a negative physical examination, and concluded 
that the veteran had a normal variation of the sinuses shared 
by twenty-five percent of the normal population.

A July 1977 VA medical examination noted that the veteran 
complained of stuffiness in the nose and occasional 
difficulty in breathing with sneezing and lacrimation.  The 
examiner also noted that recent X-rays of the sinuses showed 
no increase in the size of the veteran's cysts.  Further, it 
was noted that the veteran had a typical allergic response of 
the nasal mucous membrane which were cyanotic, thickened, and 
mucoid.  Diagnosis following examination was allergic 
rhinitis and a small retention cyst in each maxillary antrum. 

The November 1977 rating decision denied service connection 
for sinusitis finding that there was no positive diagnosis of 
sinusitis in the available records. 

The evidence added to file following the November 1977 rating 
decision included a January 1985 medical record which noted 
retention cysts on sinus X-ray. 

Records dated in March 1985 noted a mass on X-rays of the 
sinuses which had not changed in the last three years. 

Records dated in May 1990 noted complaints of watery eyes and 
sneezing, and the veteran was assessed with seasonal 
allergies.

A March 1991 medical record noted that the veteran had 
questions about chronic sinus problems, although he was 
without symptoms at that time.  There was no sinus tenderness 
found, and the record noted that multiple X-ray reports from 
1974 and 1987 showed sinus cysts or polyps.  A March 1991 
computer tomography (CT) of the sinuses showed, once again, a 
cyst or polyp on each side of the sinuses.  A follow-up 
record assessed sinus polyps but not sinusitis.

A July 1993 treatment record noted complaints of sinus 
pressure with weather changes.  No sinus pain or tenderness 
was elicited on examination.  Sinus X-rays were ordered and 
were found to be normal.

In a May 1994 statement, the veteran asserted that his sinus 
problems began in 1974 after he experienced a rapid 
decompression in an altitude chamber.  He reported that that 
incident was the beginning of his sinus-related problems 
which he stated were diagnosed as allergic/vasomotor rhinitis 
and chronic sinusitis/rhinitis. 

A May 1994 private medical statement by M. E. B, LCDR, MC, 
with the ear, nose and throat department of the Orlando, 
Florida Naval Hospital, reported that he examined the veteran 
in April 1994 for complaints of intermittent pain and 
pressure in the frontal sinus area.  The event in the 
altitude chamber was noted and he opined that "it is 
possible that a mucosal injury occurred, which aggravated or 
caused a narrowing of the frontal sinus ostia.  This 
particular set of circumstances could result in an 
intermittent obstruction and produce a negative pressure in 
the frontal sinuses with severe pain.  This condition may be 
exacerbated by a rhinitis of allergic origin."

The veteran testified during his February 1996 personal 
hearing that he took numerous medications for his sinus 
problems which included antibiotics for his occasional sinus 
infections.  He reported that he had sinus pain and headaches 
and that he had sinusitis.

In the April 1998 decision, the Board found that the evidence 
added to the record did not show that the veteran had ever 
been diagnosed with sinusitis.  Furthermore, there was no new 
evidence relevant to and probative of the question of link 
between sinusitis in service and any current diagnosis of 
sinusitis.  Although the May 1994 statement of M. E. B. 
suggested the possibility, based on the veteran's recent 
statements that his sinuses first hurt after he was in an 
altitude chamber, the Board found that this statement was not 
relevant to a diagnosis of sinusitis at present or in 
service; therefore, it was not new and material evidence.  
Moreover, the Board noted that numerous radiographic reports 
over the last 20 years showed no mucosal injury, no narrowing 
of the frontal sinus ostia, and no evidence of intermittent 
obstruction and pressure in the sinuses.

The evidence added to the record since the April 1998 Board 
decision includes additional medical records which cover the 
period through 2004, as well as additional statements from 
the veteran.

The additional medical records primarily concern the 
veteran's low back disorder, and do not appear to contain any 
relevant findings regarding his claimed sinusitis.  A July 
1998 VA infectious, immune, and nutritious disabilities 
examination did note in part that the veteran's complaints 
included migraine headaches and symptoms consistent with 
rhinitis.  Further, this examination noted that the veteran 
had a history of sinusitis, but upon review of systems, his 
symptoms were more consistent with rhinitis, particularly 
allergic rhinitis, although rhinitis was a potential factor 
for development of sinusitis.  The examiner noted that at no 
time did the veteran mention a dark green nasal discharge, or 
fevers, or bad breath.  Consequently, the examiner doubted 
that the veteran had an immune compromise nor chronic 
infection.  Diagnosis following examination of the veteran 
was of an intact immune system without infectious or 
immunologic disabilities.

As noted above, the veteran himself reported in a November 
2003 statement that he did not have sinusitis.

Analysis.  In the instant case, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for sinusitis.

The additional medical records added to the file primarily 
concern the veteran's low back disorder, and do not appear to 
contain any relevant findings regarding his claimed 
sinusitis.  In pertinent part, the July 1998 VA examination 
found that his symptoms were more consistent with allergic 
rhinitis, and the examiner doubted the veteran had a chronic 
infection.  Moreover, there is still no competent medical 
evidence indicating that the veteran has chronic sinusitis 
that originated during military service.  Further, the 
veteran himself reported in a November 2003 statement that he 
did not have sinusitis.  Thus, the Board finds that this 
additional evidence either does not bear directly and 
substantially upon the specific matter under consideration, 
or it is cumulative or redundant, or it is not by itself or 
in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Consequently, the Board 
concludes that new and material evidence has not been 
received pursuant to 38 C.F.R. § 3.156(a).

There being no other evidence received in conjunction with 
the veteran's application to reopen, the Board finds that new 
and material evidence has not been received, and that the 
benefit sought on appeal must be denied.  Inasmuch as the 
veteran has not submitted new and material evidence in 
support of his request to reopen, the Board does not have 
jurisdiction to consider the claim or to order additional 
development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 
1996).


B.  Low Back Disorder

Background.  In his statements and hearing testimony, the 
veteran essentially contended that he injured his low back in 
September 1980, while on active duty, and that he had had 
back pain ever since that injury.

The medical records reflect that in September 1980, during a 
period of active duty, the veteran sought treatment for back 
pain.  These records reflect that the veteran had slipped on 
a step and had jarred his back the day before.  Paraspinous 
muscle spasms were observed over the lower lumbar area, and 
the range of motion was found to be good.  Overall assessment 
was "M/S spasm," and was prescribed Norgesic.

The record reflects that the veteran initiated his claim of 
service connection for a low back disorder in March 1981, and 
that the claim was subsequently denied by an April 1981 
rating decision.

The evidence added to the file following the April 1981 
rating decision includes medical records dated in February 
1981 which show a complaint of lower lumbar muscle spasm.  
Subsequent records from  February 1985 noted complaints of 
recurrent back pain that radiated from the left 
costovertebral area to the scrotum.  Diagnosis was renal 
calculi.  In addition, a neurological consultation at that 
time did not find neuropathy secondary to nerve entrapment.  
Further, the lumbosacral spine was noted to be normal for the 
veteran's age. 

In May 1990, during a period of ACDUTRA, the veteran was 
treated for complaints of low back pain after reaching to 
pick up an object.  The medical record noted there was no 
prior history of low back pain, and he was assessed with low 
back strain.  At that time, an X-ray of the lumbosacral spine 
showed degenerative disc disease at multiple levels.  The 
following week the veteran again complained of low back pain.

In July 1993 the veteran complained of recurrent back 
discomfort relieved by Parafon.  His range of motion was 
normal, and he was assessed with chronic low back pain. 

Records dated in August 1995 reflect that the veteran was 
diagnosed with low back pain, and that Motrin was prescribed.

An undated statement from the veteran's wife reported that 
the veteran had back pain which radiated to the lower left 
quadrant secondary to renal calculi.  Further, the wife's 
statement reflects that she is a registered nurse (R.N.).

A June 1996 X-ray of the lumbar spine showed mild 
degenerative changes. 

In August 1996, the veteran underwent a VA spine examination, 
at which he reported that he had had exacerbations of low 
back pain since his initial injury in September 1980 which he 
treats with Motrin and activity modification.  Diagnosis 
following examination of the veteran was lumbosacral strain.  
In addition, the examiner noted that some degree of 
degenerative change was expected based on the veteran's age.  

No competent medical opinion was of record which related the 
veteran's current back disorder to active service, to include 
his periods of ACDUTRA.

In the April 1998 decision, the Board noted that the new 
evidence did show that the veteran was diagnosed with muscle 
spasm of the lumbar spine in service and also that the 
veteran currently had lumbosacral strain and degenerative 
changes in the lumbar spine.  However, there was no new 
evidence relevant to and probative of the question of link 
between treatment for a low back disorder in service and any 
current low back disability.  Therefore, the Board concluded 
that new and material evidence had not been submitted.

The evidence added to the record since the April 1998 Board 
decision includes additional statements from the veteran as 
well as additional medical records which continue to show 
treatment for low back problems.

A September 1998 private medical statement from R. E. S., 
M.D. (hereinafter, "Dr. S") noted that he had reviewed the 
veteran's medical records regarding back injuries he incurred 
in September 1980 and May 1990, as well as documentation of 
continuing symptoms and treatment along with the August 1996 
VA medical examination.  Dr. S opined that, based on this 
evidence, the veteran's current back problems were most 
likely the result of his September 1980 and May 1990 
injuries.

Also added to the record was a November 2001 private medical 
statement from P. F. P., M.D. (hereinafter, "Dr. P") who 
noted that the veteran had had significant problems with his 
low back related to a traumatic event in September 1980 which 
had been documented in his medical records.  Further, Dr. P 
noted additional medical records, as well as the results of 
his own evaluation of the veteran in November 2001.  Based on 
these findings it was Dr. P's medical opinion that the 
veteran's back pain was most consistent with degenerative 
arthritis.  Moreover, Dr. P stated that given the fact that 
the veteran had not experienced low back pain prior to his 
1980 injury it was very likely that this was related to his 
current condition.  Dr. P also stated that it was a 
recognized medical fact that trauma was a significant risk 
factor for development of arthritis, and, therefore, it was 
most likely that the veteran's past injury contributed to his 
development of arthritis of his back.


Analysis.  In the instant case, the Board finds that new and 
material evidence has been received to reopen the veteran's 
claim of service connection for a low back disorder.

As mentioned above, the veteran's claim was previously 
denied, in essence, because there was no competent medical 
evidence which linked his current low back disorder to his 
military service.  Here, the additional evidence includes the 
September 1998 private medical statement from Dr. S, as well 
as the November 2001 private medical statement from Dr. P, 
both of which relate the current disability to his September 
1980 in-service treatment for low back pain.  The evidence 
submitted to reopen a claim is presumed to be true for the 
purpose of determining whether new and material evidence has 
been submitted, without regard to other evidence of record.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the 
Board finds that this additional evidence bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  In short, new and material evidence has been 
received pursuant to 38 C.F.R. § 3.156(a), and the claim is 
reopened.

II.  Migraines

Background.  The veteran contends that he developed migraine 
headaches due to the same in-service incident which he 
maintains is the cause of his claimed sinusitis.  
Specifically, the rapid decompression in an altitude chamber 
he experienced in 1974.

The veteran's service medical records do not indicate 
findings of migraine headaches during any of his periods of 
active service.

Records dated in March 1991 note that the veteran had a 
history of recurrent sinus infections, and that he complained 
of headaches behind the eyes.  Assessment was rhinitis with 
headaches.

An October 1993 consultation note reflects that the veteran 
was evaluated for recurring headaches, which he reported 
first began in 1974 when he was in an altitude chamber going 
through rapid descent.  Since that time he had had a number 
of X-rays and scans of his sinuses which showed evidence of 
polyps or retention of cysts within the sinuses and some 
mucosal thickening at the base of the maxillary sinuses, but 
no evidence of acute sinus disorder.  In addition, the 
veteran reported that for the past 2 years he had been 
getting intermittent, severe, frontal headaches, which seemed 
to occur at times when there were changes in atmospheric 
pressure.  He also reported that the headaches were always 
associated with a feeling of sinus congestion, but that he 
might have sinus congestion at times when he did not have a 
headache.

Subsequent records from December 1993 state that the veteran 
had some known history of sinus disease and retention cysts, 
but that his headaches did not seem to be typical for sinus 
headaches, and were probably a migraine variant headache.

Records dated in January 1998 note that the veteran reported 
a history of intermittent sinusitis with migraines, and that 
the last episode was in the previous week.  Assessments 
included migraines.

Records dated in February 1998 note that the veteran reported 
his headaches started in 1991, and described them as a 
throbbing pain behind the eyes.  Assessment was migraine 
headaches - controlled.

No competent medical opinion is of record which relates the 
findings of migraine headaches to a disease or injury that 
occurred while on active duty, to include ACDUTRA, nor an 
injury that occurred during inactive duty for training.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for migraine headaches.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Here, the only evidence relating the veteran's migraine 
headaches to his military service are the veteran's own 
contentions that this disorder is due to the rapid 
decompression in an altitude chamber he experienced in 1974.  
However, it does not appear that such an incident is 
documented in the service records.  More importantly, even if 
this incident occurred nothing on file shows that the veteran 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).  Further, the medical evidence does 
not reflect any treatment for such headaches until 1991, 
approximately 17 years after this purported incident.  In 
fact, the veteran acknowledged in the February 1998 records 
that his headaches began in 1991.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (The normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the 
claim.).

The Board also notes that there is no competent medical 
opinion which relates the current findings of migraine 
headaches to a disease or injury that occurred during active 
service, to include ACDUTRA, nor an injury that occurred 
during inactive duty for training.  As such, there is no 
evidence which would warrant the establishment of service 
connection for this disorder.

The Board further notes that the initial treatment records 
for the veteran's headaches in March 1991 and October 1993 
indicate that they were associated with his complaints of 
sinus problems and findings of allergic rhinitis.  Granted, 
the December 1993 records stated that his headaches did not 
seem to be typical for sinus headaches, and were probably a 
migraine variant headache.  Nevertheless, to the extent the 
medical evidence indicates that the headaches are related to 
his complaints of sinus problems, the Board notes that 
service connection is not in effect for either sinusitis nor 
allergic rhinitis.  In fact, for the reasons stated above, 
the Board has determined that new and material evidence has 
not been received to reopen the claim of service connection 
for sinusitis.  Thus, service connection is not warranted for 
migraine headaches as secondary to a service-connected 
disability.  See 38 C.F.R. § 3.310.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for migraine headaches, and it must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for sinusitis, 
the benefit sought on appeal is denied.  

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a low back 
disorder, the claim is reopened.  To this extent only the 
benefit sought on appeal is allowed.

Entitlement to service connection for migraine headaches is 
denied.


REMAND

Adjudication of the veteran's claim for service connection 
for a low back disorder does not end with the determination 
that new and material evidence has been received.  The Board 
must thereafter review the merits of the underlying service 
connection claim.

On an August 1996 VA examination the examiner noted that some 
degree of degenerative change was expected based on the 
veteran's age.  An x-ray taken in June 1996 noted only mild 
degenerative changes in the lumbar spine.  Although both Dr. 
S and Dr. P indicated they had reviewed the veteran's medical 
records when providing the favorable nexus opinions, it is 
not clear that they had the benefit of reviewing all of the 
evidence contained in the claims folder.  

The Board is of the opinion that a medical opinion regarding 
the etiology the veteran's current low back disorder, based 
upon both an examination of the veteran and review of the 
entire claims folder, would be of great assistance to the 
adjudication of this claim.  Accordingly, this claim will be 
remanded for the veteran to undergo such an examination.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, the veteran's claim of service 
connection for a low back disorder is REMANDED for the 
following:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and etiology of his low 
back disorder.  The claims folder should 
be made available to the examiner for 
review before the examination; the 
examiner should indicate that the claims 
folder was reviewed.  Following 
examination of the veteran, the examiner 
must express an opinion as to whether it 
is as likely as not (50 percent or 
greater likelihood) that the veteran's 
current low back disorder is causally 
related to military service, to include 
his treatment for complaints of low back 
pain in September 1980 and May 1990.

2.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC, which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
February 2004, and provides an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and38.02-38.03.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


